DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                               TONY HILL,
                                Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D19-710

                              [July 25, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; Robert E. Belanger,
Judge; L.T. Case No. 562005CF003909A.

  Tony Hill, Okeechobee, pro se.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

GROSS, DAMOORGIAN and GERBER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.